Case 4:18-cr-00269-Y Document 15 Filed 11/14/18 Page 1 of 6 Page|D 26

 

U S.1 )lSTRl lCl
NORTHER:N DlS11`RlC1OOU1i<1

FTLP D

 

 

 

 

 

 

iN THE UNlTED sTATi:S DISTRICT ctc URT
FOR THE NORTt-JERN DIsTRItFT 011 Ti;XAs NOV j d 2018
FORT W<:)RTH DIvisloN *
UNITED sTATEs OF AMERICA CLERK, U.S. DISTRICT CGURT
By
v, NO. 4;1 -t,t<-ng°\ ~‘{ ”""“"

LAURIE ANN RF§ESE
PLEA AGREEMENT WITH WAlVER OF APPEAL

Laurie Ann Reese ("‘Del`cndant""), Antonio Brook, Defendant’s, attorney and the

United States of Anierica ("Government”), agree as t`t)llows:

l, . Rights of Defendant: Det`endant understands that she has the right
a. to plead not guilty_;
b. to have a trial by jut”y;
c. to have her guilt proven beyond a reasonable doubt;
d. to confront and cross-examine witnesses and to call Witnesses in her

defense: and
e. against compelled seif~.incrimination.
2,. Waiver of Rights and Plea of Guilty: The defendant waives these rights, waives
any defenses she may have based on any statute of limitations, and pleads guilty to
the offense alleged in Count One of the fnformation, charging a violation of 18
U S. C.§ l 344. that is Bank Fiand The defendant understands the nature and
elements oi` the Crime to Which she is pleading guilty, and agrees that the factual

resumeshe has signed is true and Will be submitted as evidence

Plea .»\greement - Page l

 

 

Case 4:18-cr-00269-Y Document 15 Filed 11/14/18 Page 2 of 6 Page|D 27

3. Sentence: The maximum penalties the Court can impose include:
a. imprisonment for a period not to exceed thirty (3()) years;
b. a fine not to exceed one million dollars ($l,()()t).()()()), or both such

fine and imprisonment;

c. a term of supervised release of not more than five (5) years, which
may be mandatory under the law and will follow any term of
imprisonment If the defendant violates any condition of the term of
supervised release the Court may revoke such retease term and
require that the defendant serve an additional period of confinement;

d. a mandatory speci.ai assessment of $100;
e. forfeiture of property;
f. restitution to victims or to the community; and
g. costs of incarceration and supervision
4. Court’s Sentencing Discretion and Role of the Guidelines: The

defendant understands that the sentence in this case will be imposed by the Court after
consideration of the United States Scntencing Guidelines. The Dct`endant has reviewed
the guidelines with her attorney, but understands no one can predict with certainty the
outcome of the Court’s consideration of the guidelines in this case The defendant will
not be allowed to withdraw her plea if her sentence is higher than expected

The defendant fully understands that the actual sentence imposed (so long as it is within

the statutory maximum) is solely in the discretion of the Court.

Ptea Agreemcnt - Page 2

 

 

Case 4:18-cr-00269-Y Document 15 Filed 11/14/18 Page 3 of 6 Page|D 28

5. Mandatory special assessment Defendant agrees to pay to the U.S.
District C`lerk the amount of 5 l()0.00. in satisfaction of the mandatory special assessment
in this case.

6. Defendant’s agreement Defendant shall give complete and truthful
information and/or testimony concerning her participation in the offense of conviction
Upon demand Dcfendant shall submit a personal financial statement under oath and
submit to interviews by the government and the U.S. Probation Oftice regarding her
capacity to satisfy any fines or restitution

7. l)efendant’s testimony: The defendant is not obligated by this agreement
to testify in any criminal proceeding related to this case, nor is she required to provide
testimony concerning any other criminal offenses about which she has kno\~vledge. lf she
chooses to do so. however, her testimony must be complete and truthful lncomplete or
dishonest testimony will be a breach of this agreement

8. (}overnment’s Agreement: The government will not bring any additional
charges against Defendant based upon the conduct underlying and related to the
Defendant’s plea of guilty After sentence is imposed, the government will move to
dismiss any remaining charges against the defendant This agreement is limited to the
United States Attorney’s Gt`fice for the 'Eastern and Northern District Ot` Tex.as and does
not bind any other federal. state, or local prosecuting authorities, nor does it prohibit any

civil or administrative proceeding against Defendant or any property

Plea Agreement - l’age 3

 

 

Case 4:18-cr-00269-Y Document 15 Filed 11/14/18 Page 4 of 6 Page|D 29

9. Violation of Agreement: Defendant understands that if she violates any
provision of this agreement, or if her guilty plea is vacated or Withdrawn, the Government
will be free from any obligations of the agreement and free to prosecute Defendant for all
offenses of which it has knowledge In such event, Defcndant waives any objections
based upon delay in prosecution lf the plea is vacated or withdrawn for any reason other
than a finding that it was involuntary, Defendant Waives objection to the use against her
of any information or statements she has provided to Go\»'ernment and any resulting leads

10. Vo,luntary Plea: This plea of guilty is freely and voluntarily made and is
not the result of force or threats or of promises apart from those set forth in this plea
agreement There have been no guarantees or promises from anyone as to what sentence
the Court will impose.

1 l. Waiver of right to appeal or otherwise challenge sentence: Defendant
waives her rights conferred by 28 U.S.C. § 1291 and 18 U.S.C. § 3742, to appeal from
her conviction and sentence She further waives her right to contest her conviction and
sentence in any collateral proceeding including proceedings under 28 U.S.C. § 2241 and
28 U.S.C. § 2255. Defendant, however, reserves the rights (a) to bring a direct appeal of
(i) a sentence exceeding the statutory maximum punishment, or (ii) an arithmetic error at
sentencin;_t9 (b) to challenge the voluntariness of her plea of guilty or this waiver, and ('c)
to bring a claim of ineffective assistance ofcounsel.

12. Representation of Counsel: Defendant has thoroughly reviewed all legal

and factual aspects oi" this case with her lawyer and is fully satisfied with that lawyers

Piea .-\greemcnt - Page 4

 

Case 4:18-cr-00269-Y Document 15 Filed 11/14/18 Page 5 of 6 Page|D 30

legal representation Defendant has received f`rom her lawyer explanations Satisfactory to
her concerning each paragraph of this plea agreement, each of her rights affected by this
agreement, and the alternatives available to her other than entering into this agreement
Because she concedes that She is guilty, and after conferring with her lawyer, Defendant
has concluded that it is in her best interest to enter into this plea agreement. and all of its
terms, rather than to proceed to trial in thiS case

i3. Limitation of Agreement: This agreement is limited to the United States
Attorney’$ Ot`t`ice for the Eastcm and Northern Distriet of Texas and does not bind any
other federal, State, or local prosecuting authorities, nor does it prohibit any civil or
administrative proceeding against the defendant or any property

14. Entirety of Agreement: This document is a complete statement of the
parties` agreement and may not be modified unless the modification is in Writing and

Signed by all parties.

JEFFERSON B. SESS}()NS, Hl
ATTORNEY GENERAL

JOSEPH D. BROWN
U.S. ATTORNEY
F.astern District of Texas

<SPML &MEN fe L,.._

LAURIE ANN REESE CHRISTOPHER A. EASON
Defendant Special Attorney to the U.S. Attorney General

 

Plea Agreement - Page 5

 

 

 

Case 4:18-cr-00269-Y Document 15 Filed 11/14/18 Page 6 of 6 Page|D 31

S%:>

Me-Baoen fZ>Q¢°k_ /~t,\ k .,
Attorney i`or Det`endant m°* ‘u"

l have read (or had read to me) this Plea Agreement and have carefully reviewed
every part ot` it with my attorney l fully understand it and voluntarily agree to it.

§§ @,,`/g§§ / w/F{I/wlr

LAURIE ANN REESE Date
Defcndant

 

I am the defendant’s counsel. l have carefully reviewed every part of this Plea
Agreement with the defendant To my knowledge and belief my client’s decision to enter
into this Plca Anreement is an informed and voluntary one.

/ 10/1<1_/201&

MQN‘{€)'B'R'@@K w /~}W /` n ,b Dat@
Attorney for Det`endant 'K

Plca Agrcement - Page 6

 

